Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Szalach on 3/4/21.
The application has been amended as follows: 
     In claim 1 at the end of the claim after the phrase “lateral side” the phrase --, (iii) being substantially symmetrical about a longitudinal axis, and (iv) extending over a majority of the forefoot region—has been added.
     In claim 11 at the end of the claim after the phrase “forefoot region” the phrase --(iii) being substantially symmetrical about a longitudinal axis, and (iv) extending over a majority of the forefoot region—has been added.
     Claims 17 and 18 have been canceled.
Claims 21 and 22 have been added as follows:
21.	(New)	The sole structure of Claim 11, wherein a first end of the cushioning arrangement is curved and a second end of the cushioning arrangement is substantially straight.

22.	(New)	The sole structure of Claim 21, wherein the cushioning arrangement includes a fluid-filled bladder. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a sole with bladders as defined above, specifically the reference to Allen (5313717) does not teach a pad extending from a first end in a forefoot region to a second end in a mid-foot region which is substantially .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732